Citation Nr: 0419126	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1965 to March 
1969.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the San Diego, California, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for a left knee disorder.  In an October 2002 statement of 
the case, the RO determined that new and material evidence 
had not been submitted to reopen the claim.

The issue of service connection for a left knee disability is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  Service connection for a left knee disability was denied 
by the RO in a December 1969 rating decision.  The veteran 
did not appeal the decision. 

2.  Evidence submitted since the December 1969 rating 
decision bears directly and substantially on the specific 
matter under consideration, is neither cumulative nor 
redundant, and is, by itself and in connection with the 
evidence previously assembled, so significant that it must be 
considered to decide fairly the merits of the claim for 
service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The December 1969 rating decision, which denied service 
connection for a left knee disability, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  The evidence received since the December 1969 rating 
decision, which denied service connection for a left knee 
disability, is new and material, and the claim is reopened.   
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  The chronicity provision of 38 
C.F.R. § 3.303(b) (2003) is applicable where the evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.   Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Shortly after leaving service in 1969, the veteran filed a 
claim for, inter alia, service connection for a left knee 
disability.  The RO denied the claim in December 1969, based 
on a medical examination that found no sign of disability 
from the claimed injury.  The decision was not appealed and 
became final. 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that when "new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.   38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant, it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156(a) 
(2001); see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The legal standard 
of what constitutes "new and material" evidence was amended 
in 2001.  This amendment is inapplicable in this case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001, and the veteran's claim to reopen was filed 
in February 2001.  See 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a) (2003)).
 
The issue of whether new and material evidence has been 
submitted to reopen a previously disallowed claim is a 
material issue.  Before the Board may reopen such a claim, 
there must be a finding by the Board that new and material 
evidence has been presented.  See 38 U.S.C.A. § 5108; 
Barnett, 83 F.3d 1380.  In addition, 38 U.S.C.A. § 7104 
requires that each decision of the Board include a "written 
statement of the Board's findings and conclusions, and the 
reasons and bases for those findings and conclusions, on all 
material issues of fact and law presented in the record."  

In the veteran's medical records from the November 2000 
"orthopedic compensation and pension examination," an entry 
reads:

In 1973, he had an arthroscopic procedure 
on his left knee joint, and that was 
essentially a debridement.  He does not 
recall any comment about the ligaments in 
the knee joint, nor does he recall 
whether they did a partial or a total 
menisectomy.  He does recall that they 
had to clean out a lot of debris and 
material in the knee joint.   

The same record also contains the diagnosis: "[i]nternal 
derangement of each knee joint, the right more severe than 
the left, and probable degenerative arthritis of each knee 
joint."

As stated above, the basis, in part, for the December 1969 
denial of service connection for a left knee disability was 
that the veteran had not brought forth competent evidence of 
a current disability.  The November 2000 examination report 
shows a current diagnosis of internal derangement of the left 
knee.

Taken together, these entries bear directly and substantially 
upon the specific matter under consideration, they are 
neither cumulative nor redundant, and they are so significant 
that this evidence must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001).  Accordingly, the claim is reopened.


ORDER

New and material evidence has been submitted, and the claim 
for service connection for a left knee disability is 
reopened.  To this extent only, the claim is granted.


REMAND

The November 2000 VA medical record, cited above, refers to a 
1973 arthroscopic procedure of the left knee.  This would 
indicate that there are treatment records, though it is 
unclear from the record whether they are private or VA 
records, pertaining to the veteran's left knee claim that are 
not in the file.  The veteran has also identified several VA 
facilities where he has been treated for his left knee.  See 
Statement in Support of Claim, dated June 24, 2002.  These 
records must be associated with the claims file before a 
decision can be made. 

Accordingly, the case is hereby REMANDED to the AMC for the 
following action:

1.  Obtain the veteran's treatment 
records for the 1973 left knee surgery.  
Contact the veteran and ask him to 
provide the name and address of any 
medical provider who has treated or is 
treating him for his left knee, including 
the name and address of the facility 
where the arthroscopic procedure for his 
left knee was performed in 1973.  Obtain 
those records, as well as the VA records 
identified in the Statement in Support of 
Claim dated on June 24, 2002, and 
associate them with the claims file.  
		
2.  Thereafter, review the claims file 
and ensure that the medical record 
development has been completed in full.    
		
3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision is adverse to 
the veteran, furnish him and his 
representative a supplemental statement 
of the case and afford a reasonable 
period of time within which to respond 
thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

